DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-13, 15 and 17-20 are pending.
3. 	Claims 1, 9, 15 and 18 are amended.
4.	Claim 16 is cancelled.
5.	This office action is in response to the Applicant’s communication filed 01/20/2021 in response to PTO Office Action mailed 10/20/2020. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.

Response to Arguments
6.	Applicant’s argument with respect to amended independent claims 1 and 18 has been fully considered but they are not persuasive. Applicant’s arguments are summarized as:
		1) It is respectfully submitted that the cited art, alone or in combination, fails to teach (or even suggest) the claimed combination of features such as set forth in claim 1, including for example, "a single integrated device comprises the plurality of processors, the region controller, and an interface coupled between the plurality of processors and the CAN Bus, and a memory."

As per argument 1, in response to applicant's argument, Applicant's argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4, 7, 9, 12, 13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (“Towards a Viable Autonomous Driving Research Platform”, 2013 IEEE hereinafter “Wei” – IDS Submission) in view of Kurts et al. (US Pub. No. 2004/0128416 hereinafter “Kurts”), further in view of Gau et al. (US Pub. No. 2012/0136501 hereinafter “Gau” – IDS Submission), and further in view of Kesavan et al. (US Patent No. 9,165,196 hereinafter “Kesavan”).
Referring to claim 1, Wei discloses an apparatus comprising: 
a plurality of processors (Wei – Fig. 13 shows 4 computing units, page 768, 2nd column, 1st paragraph disclosing each of the computing units having four Intel Core 2 Extreme Processor QX9300s with mini-ITX motherboards.), coupled to a Controller Area Network (CAN) Bus, to communicate with one or more components of a vehicle (Wei – Fig. 13 shows multiple CAN Buses for one or more components of a vehicle coupled to the computing units.); and 
wherein the plurality of processors are capable to communicate with each other and one or more other components of the first compute module via a high speed interface (Wei – Fig. 13 shows Gigabit Ethernet Switches coupled to the computing units and operator interface unit.), while the plurality of processors are capable to communicate with the one or more vehicle components via the CAN Bus (Wei – Fig. 13 shows multiple CAN Buses for one or more components of a vehicle coupled to the computing units.), wherein the high speed interface is (Wei – Fig. 13 shows Gigabit Ethernet Switches.).  
Wei fails to explicitly disclose a region controller, coupled to each of the plurality of processors via a point-to-point interconnect, wherein the plurality of processors, the CAN Bus, and the region controller form a first compute module, wherein the region controller is to manage operations of one or more components of the first compute module, and wherein the region controller is coupled to a Chassis Management Module (CMM), wherein the CMM is capable to control operations of one or more components of the first compute module through the region controller.
	Kurts discloses a region controller, coupled to a CPU via a point-to-point interconnect, wherein the CPU and the region controller form a first compute module, wherein the region controller is to manage operations of one or more components of the first compute module (Kurts – Fig. 3 shows a memory control hub (MCU) 510 coupled to a CPU 300 via FSB 330. The CPU and MCU forms a computer system 500. MCU 510 has a controller 512 that controls asserting/deasserting a power signal of the computer system.).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Kurts’ teachings with Wei’s teachings for the benefit of reducing power consumption of the sense amplifiers of the CPU (Kurts – par. 41).
Wei and Kurts fail to explicitly disclose wherein the region controller is coupled to a Chassis Management Module (CMM), wherein the CMM is capable to control operations of one or more components of the first compute module through the region controller.
	Gau discloses the region controller is coupled to a Chassis Management Module (CMM), wherein the CMM is capable to control operations of one or more components of the first (Gau – Fig. 1 shows a micro control unit 105 coupled to a chassis management board 113 with various functional components 120.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Gau’ teachings with Wei and Kurts’ teachings for the benefit of providing a novel computer system capable of simplifying a connection manner of multiple motherboards of a server, avoiding an excessive complexity of a circuit and saving the manpower for wiring (Gau – par. 7).
Wei, Kurts and Gau disclose the plurality of processors, the region controller, an interface coupled between the plurality of processors and the CAN Bus (note the rejection of claim 1 above), and a memory (Kurts – Fig. 3, memory 520), however, fail to explicitly disclose fail to explicitly disclose wherein a single integrated device comprises the plurality of processors, the region controller, an interface coupled between the plurality of processors and the CAN bus, and a memory.
	Kesavan discloses a single integrated device (Kesavan – col. 4, lines 16-28 discloses the computing system 205 may include single-feature fixed-function devices, such as an ADAS image System on Chip (SoC) 270. A SoC may be an integrated circuit that integrates all components of a computing system into a single chip. The SoC may contain digital, analog, mixed-signal, and/or radio-frequency functions that may all be on a single chip substrate. The SoC may include a microcontroller, microprocessor, or digital signal processor core(s). In some embodiments, SoCs may include more than one processor core. SoCs may further include blocks, which may include a ROM, RAM, Electrically Erasable Programmable Read-Only Memory (EEPROM), flash memory, and/or any other type of non-volatile memory.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Kesavan’s teachings with Wei, Kurts and Gau’s 

Referring to claim 2, Wei, Kurts, Gau and Kesavan disclose the apparatus of claim 1, wherein the one or more vehicle components comprise one or more of: a camera, a LIDAR, a radar, an Inertial Measurement Unit (IMU), or an ultrasonic device (Wei – pg. 768, section B disclosing radar, LIDAR and cameras.). 

Referring to claim 3, Wei, Kurts, Gau and Kesavan disclose the apparatus of claim 1, wherein the CMM is to: control power consumption of the one or more components of the first compute module and one or more other compute modules; monitor power consumption of the one or more components of the first compute module and the one or more other compute modules; or monitor temperature values for the first compute module and the one or more other compute modules (Gau – see par. 21, 22). 

Referring to claim 4, Wei, Kurts, Gau and Kesavan disclose the apparatus of claim 1, further comprising a master controller, coupled to the region controller of the first compute module and region controller of a second compute module, to manage operations of one or more components of the first compute module and the second compute module (Gau – see Fig. 1 showing a switch 107 coupled to micro control unit 105 in a plurality of computing units 101.). 

Referring to claim 7, Wei, Kurts, Gau and Kesavan disclose the apparatus of claim 1, wherein the point-to-point interconnect comprises an Ethernet interconnect, Universal Asynchronous Receiver-Transmitter (UART) interface, a Universal Serial Bus (USB), or an Interface to (Kurts – Fig. 3 shows a chipset 502 that can be viewed as a chipset with a LAN interface 220 and USB ports 190.). 

Referring to claim 9, Wei, Kurts, Gau and Kesavan disclose the apparatus of claim 1, wherein a motherboard comprises an SOC device, wherein the SOC device comprises one or more of: the plurality of processors, the region controller, an interface coupled between the plurality of processors and the CAN Bus, and the memory (Kesavan – col. 4, lines 16-28 discloses the computing system 205 may include single-feature fixed-function devices, such as an ADAS image System on Chip (SoC) 270. A SoC may be an integrated circuit that integrates all components of a computing system into a single chip. The SoC may contain digital, analog, mixed-signal, and/or radio-frequency functions that may all be on a single chip substrate. The SoC may include a microcontroller, microprocessor, or digital signal processor core(s). In some embodiments, SoCs may include more than one processor core. SoCs may further include blocks, which may include a ROM, RAM, Electrically Erasable Programmable Read-Only Memory (EEPROM), flash memory, and/or any other type of non-volatile memory.). 

Referring to claim 12, Wei, Kurts, Gau and Kesavan disclose the apparatus of claim 1, further comprising a plurality of microcontrollers (Gau – Fig. 1 shows a plurality of motherboards 101 with micro control units 105), wherein each of the plurality of processors is coupled to the CAN Bus (Wei – Fig. 13 shows 4 computing units, page 768, 2nd column, 1st paragraph disclosing each of the computing units having four Intel Core 2 Extreme Processor QX9300s with mini-ITX motherboards. Fig. 13 shows multiple CAN Buses for one or more components of a vehicle coupled to the computing units.) via one of the plurality of microcontrollers (Gau – Fig. 1 shows a plurality of motherboards 101 with micro control units 105). 

Referring to claim 13, Wei, Kurts, Gau and Kesavan disclose the apparatus of claim 1, wherein one or more of the plurality of the processors comprise a plurality of processor cores (Wei – Fig. 13 shows 4 computing units, page 768, 2nd column, 1st paragraph disclosing each of the computing units having four Intel Core 2 Extreme Processor QX9300s with mini-ITX motherboards.). 

Referring to claim 15, Wei, Kurts, Gau and Kesavan disclose the apparatus of claim 1, wherein an Internet of Things (IoT) device or a vehicle (Kesavan – Abstract discloses a vehicle.) comprises an SOC device, wherein the SOC device comprises one or more of: the plurality of processors, the region controller, an interface coupled between the plurality of processors and the CAN Bus, and the memory (Kesavan – col. 4, lines 16-28 discloses the computing system 205 may include single-feature fixed-function devices, such as an ADAS image System on Chip (SoC) 270. A SoC may be an integrated circuit that integrates all components of a computing system into a single chip. The SoC may contain digital, analog, mixed-signal, and/or radio-frequency functions that may all be on a single chip substrate. The SoC may include a microcontroller, microprocessor, or digital signal processor core(s). In some embodiments, SoCs may include more than one processor core. SoCs may further include blocks, which may include a ROM, RAM, Electrically Erasable Programmable Read-Only Memory (EEPROM), flash memory, and/or any other type of non-volatile memory.). 

Referring to claim 17, Wei, Kurts, Gau and Kesavan disclose the apparatus of claim 1, wherein the high speed interface comprises an Ethernet interface (Wei – Fig. 13 shows Gigabit Ethernet Switches.).

Referring to claim 18, note the rejection of claim 1 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 19, note the rejection of claim 2 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 20, note the rejection of claim 2 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

9.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Kurts, Gau and Kesavan, and further in view of Hamadani et al. (US Pub. No. 2011/0010481 hereinafter “Hamadani”).
Referring to claim 5, Wei, Kurts, Gau and Kesavan disclose the apparatus of claim 1, however, fail to explicitly disclose further comprising a Peripheral Component Interconnect express (PCIe) switch, coupled to each of the plurality of processors, to facilitate communication between the plurality of processors and one or more PCIe connectors, wherein the one or more PCIe connectors are coupled to one or more of: a Field-Programmable Gate Array (FPGA), a Graphics Processor Unit (GPU), a hardware accelerator or Application Specific Integrated Circuit (ASIC) device, or a different processor. 
	Hamadani discloses a Peripheral Component Interconnect express (PCIe) switch, coupled to each of the plurality of processors, to facilitate communication between the plurality of processors and one or more PCIe connectors, wherein the one or more PCIe connectors are coupled to one or more of: a Field-Programmable Gate Array (FPGA), a Graphics Processor Unit (Hamadani – see Fig. 2 and par. 21 having a plurality of processors (P1, P2, P3, P4) coupled to PCIe switch 225 coupled to a packet processor 220 having FPGAs.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Hamadani’s teachings with Wei, Kurts, Gau and Kesavan’s teachings for the benefit of providing a network switching device capable of handling increased Internet traffic, while maintaining low power consumption (Hamadani – par. 9).

Referring to claim 6, Wei, Kurts, Gau, Kesavan and Hamadani disclose the apparatus of claim 5, wherein the different processor comprises a different architecture from an architecture of at least one of the plurality of processors (Hamadani – see Fig. 2 and par. 21 having a plurality of processors (P1, P2, P3, P4) coupled to PCIe switch 225 coupled to a packet processor 220 having FPGAs.). 

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Kurts, Gau and Kesavan, and further in view of Isaac et al. (US Pub. No. 2011/0255411 hereinafter “Isaac”).
Referring to claim 8, Wei, Kurts, Gau and Kesavan disclose the apparatus of claim 1, wherein the plurality of processors, the CAN Bus, and region controller form a first compute module (note the rejection of claim 1), however, fail to explicitly disclose wherein the first compute module is coupled to one or more other compute modules via a CAN Universal Asynchronous Receiver-Transmitter (UART) multiplexer coupled to the CAN Bus. 
Isaac discloses a CAN Universal Asynchronous Receiver-Transmitter (UART) multiplexer coupled to the CAN Bus (Isaac – Fig. 4 shows a multiplexer 100 capable of receiving UART signals 42 and output signals on CAN bus 36.).
.

11.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Kurts, Gau and Kesavan, and further in view of Rutherford et al. (US Pub. No. 2016/0288744 hereinafter “Rutherford”).
Referring to claim 10, Wei, Kurts, Gau and Kesavan disclose the apparatus of claim 1, however fail to explicitly disclose wherein each of the plurality of processors is coupled to the CAN Bus via a serial bus. 
	Rutherford discloses a processor is coupled to the CAN Bus via a serial bus (Rutherford – par. 70).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Rutherford’s teachings with Wei, Kurts, Gau and Kesavan’s teachings for the benefit of providing dynamic power management (Rutherford – par. 5).

Referring to claim 11, Wei, Kurts, Gau, Kesavan and Rutherford disclose the apparatus of claim 10, wherein the serial bus comprises a Universal Serial Bus (USB) (Rutherford – par. 70). 

Conclusion
12.	Claims 1-13, 15 and 17-20 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571)270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dayton Lewis-Taylor/ 
Examiner, Art Unit 2181 

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181